Citation Nr: 1514199	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-14 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include osteoarthritis and degenerative disc disease (DDD).

2.  Entitlement to service connection for a cervical/thoracic spine disability, to include DDD.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for status-post hammer toe correction of the right small toe.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to June 1974, and September 1974 to December 1994.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Diego, California.  The Atlanta RO has current jurisdiction of the case.

The Veteran testified before the undersigned at a January 2015 video-conference hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The Board notes that in the August 2009 rating decision on appeal, the RO also denied service connection for hemorrhoids, and the Veteran disagreed with the determination.  This claim was subsequently granted in a rating decision of March 2011.  Therefore, it will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board additionally notes that while the Veteran's claim regarding a cervical/thoracic spine disability was not included in his substantive appeal, the Veteran presented testimony and argument on the claim at the January 2015 hearing.   The Board has accepted jurisdiction over the issue and any requirement for a substantive appeal is therefore waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In this vein, the claim for service connection for a cervical spine disorder has been recharacterized to include the thoracic spine, based on the medical record.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).

Although additional medical evidence was submitted after the March 2011 statement of the case (SOC), the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  VBMS Entry January 21, 2015.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case must consider the existence of this electronic record.

The issues of service connection for right shoulder and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current lumbar spine disability, to include osteoarthritis and DDD, which was incurred in service.

2.  The Veteran has a current cervical/thoracic spine disability, to include DDD, which was incurred in service.
3.  In January 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claim of entitlement to service connection for status-post hammer toe correction of the right small toe.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a lumbar spine disability, to include osteoarthritis and DDD, are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for the establishment of service connection for a cervical/thoracic spine disability, to include DDD, are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection for status-post hammer toe correction of the right small toe are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the claims for service connection for lumbar and cervical/thoracic spine disabilities, and the dismissal of the claim for service connection for status-post hammer toe correction of the right small toe, all notification and development actions needed to fairly adjudicate these claims have been accomplished.
Lumbar Spine & Cervical/Thoracic Spine

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.

The Veteran has a current disability, as evidenced by the diagnoses of lumbar osteoarthritis and chronic DDD of the thoracic spine.  VBMS Entries February 20, 2014, p. 45/49; August 5, 2005, p. 1/5, respectively.  The Veteran was further diagnosed with L4-5 left foraminal annular tear/small disc herniation with radiculopathy into the bilateral lower extremities, and a chronic cervical spine strain on VA examination in February 2011.

The Veteran contends that he was assigned to play numerous sports during his long military career, and that he sustained injuries over this time.  See, e.g., letter attachment to May 2011 VA Form 9.  His service treatment records (STRs) document complaints regarding and treatment for low, mid, and upper back pain.  In an undated record he was treated for a muscle strain of the back.  VBMS Entry November 14, 1999, p. 13/13.  In July 1972, the Veteran was treated for a paraspinal strain of the lumbar spine, and in September 1972 he was treated for a back strain.  VBMS Entry June 27, 2014, p. 18-19/155.  In September 1974 and August 1975, the Veteran sought treatment for low back pain.  VBMS Entry November 14, 1999, p. 8-9/13.  In January 1984 he was treated for joint dysfunction of the cervical spine.  VBMS Entry November 14, 1999, p. 11/13.  In January 1986 he sought treatment for upper back pain; the provisional diagnosis was thoracic spine pain and the assessment was cervical joint dysfunction.  Id. at 12.  In May 1986 he was treated for a lumbosacral strain.  VBMS Entry June 27, 2014, p. 80/140.  In May 1994, he was treated for a muscle strain of the cervical spine, and in June 1994, he was treated for neck pain.  VBMS Entries July 28, 1994, p. 13/15; June 27, 2014, p. 113/155.

Thus, the first two elements of the service connection claims are satisfied.

The February 2011 VA examiner provided a negative nexus opinion regarding the relationship between the Veteran's current lumbar spine disability and service, finding, "there is no documentation in the C-file to show chronic complaints of low back pain between 1988 and the present day."  As for the cervical spine, the examiner found "no evidence in his service treatment records for complaints of neck pain," and determined that an opinion on etiology could not be provided without resort to speculation.

The February 2011 opinion is based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the Veteran's self-reported and inaccurate history.)   The post-service medical record beyond 1988 shows complaints and treatment for low back problems.  See generally CAPRI Records, Virtual VA Entries December 3, 2012 & February 20, 2014 (documenting low back problems).  Additionally, as shown above, the STRs show several instances of cervical/thoracic spine problems during service.  Accordingly, the February 2011 opinion is of no probative weight.  

The Veteran has provided competent and credible reports of lumbar and cervical/thoracic spine pain continuing since the time of his many sports-related injuries during service.  He reported having "years" of low back pain beginning with in-service injuries, and a 26-year history of continuous neck pain to the February 2011 VA examiner, for example.  He reported continuous symptoms  in his December 2009 notice of disagreement and May 2011 substantive appeal, and during the January 2015 hearing.  The Veteran is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  These reports are credible.  Because the Veteran has been diagnosed with arthritis of the lumbar and thoracic spine, which is a chronic condition listed in 38 C.F.R. § 3.309(a), service connection is warranted based on his competent and credible reports of low, mid, and upper back pain beginning during and continuing since service.

The evidence is at least evenly balanced regarding the question of whether the Veteran has a current lumbar spine disability related to service.  In cases where the evidence is evenly balanced, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Service connection is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board expresses no opinion regarding the severity of the Veteran's disabilities of the lumbar and cervical/thoracic spine.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Right Small Toe

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the January 2015 hearing, the Veteran withdrew from appeal the claim of entitlement to service connection for status-post hammer toe correction of the right small toe.  Hearing Transcript, p. 2.  Thus, there remain no allegations  of errors of fact or law for appellate consideration of this matter.  Accordingly, the Board does not have jurisdiction to review the claim and it must be dismissed.


ORDER

Service connection for a lumbar spine disability, to include osteoarthritis and DDD, is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for a cervical/thoracic spine disability, to include DDD, is granted, subject to the laws and regulations governing the award of monetary benefits.

The appeal as to the claim of entitlement to service connection for status-post hammer toe correction of the right small toe is dismissed.


REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, request:

     * the full private treatment records of Chatham    
     Orthopedics (Hearing Transcript, p. 4)

     * the full private treatment records of South Coast 
     Pain/Spine Management (Hearing Transcript, p. 4) 

     * The private treatment records of the Veteran's 
     primary care physicians at St. Joseph Candler 
     Medical Group (see letter from Dr. D., VBMS Entry 
     January 15, 2015)

Upload these records in separate electronic files to VBMS.

2.  Obtain the entrance and separation examination reports for the Veteran's second period of service from September 1974 to December 1994.  Upload these records in an electronic file to VBMS.

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his right shoulder disability and right ankle disability.  
The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner should offer the following opinions:

a.  The examiner should state whether the evidence clearly and unmistakably establishes that a current right shoulder or right ankle disorder preexisted the Veteran's period of service beginning in either April 1971 or September 1974, and if so, whether it clearly and unmistakably was not permanently aggravated beyond its normal progression by service.

b.  For any currently diagnosed right shoulder or right ankle disorder that did not clearly and unmistakably preexist the Veteran's periods of active service, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

c.  The examiner must also provide an opinion as to whether arthritis of the right shoulder or right ankle, if any, manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.
As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* Current diagnoses of right shoulder chronic strain status-post surgery, and chronic strain of the right ankle, with unremarkable x-ray results (VA Examination February 2011)

* Veteran's contentions that he suffered numerous sports-related injuries during his long period of military service (see, e.g., letter attachment to May 2011 VA Form 9)

* April 1971 entrance examination showing no abnormalities of the upper extremities or lower extremities, and no related complaints by the Veteran on his Report of Medical History.  VBMS Entry June 27, 2014, p. 14-17/18.

* November 1971 STR showing a twisted ankle/sprain.  VBMS Entry November 14, 1999, p. 1/13.

* January 1974 STR showing a twisted right ankle/sprain.  VBMS Entry November 14, 1999, p. 2/13.

* April 1974 separation examination showing no abnormalities of the upper extremities or lower extremities.  VBMS Entry June 27, 2014, p. 103/155.

* April 1974 Report of Medical History on separation showing a box checked for "painful or trick shoulder," and a notation, "painful right shoulder since 1969 - seen by military doctor in 1973. No treatment since - some recurring problems."  No complaints related to the right ankle on Report of Medical History on separation.  VBMS Entry June 27, 2014, p. 4/155.

* March 1978 STR showing a twisted ankle/sprain. VBMS Entry November 14, 1999, p. 3/13.

* November 1978 service examination showing no abnormalities of the upper extremities or lower extremities.  VBMS Entry June 27, 2014, p. 3/158.

* July 1979, September 1980, and October 1980 service treatment records (STRs) showing tendonitis of the right arm/shoulder.  VBMS Entry December 17, 2004, p. 3-5/18.

* June 1980 STR showing a right ankle sprain.  VBMS Entry November 14, 1999, p. 4/13.

* December 1981 service examination showing no abnormalities of the upper extremities or lower extremities.  VBMS Entry June 27, 2014, p. 6/158.

* May 1982 STR showing a sore right shoulder.  VBMS Entry December 17, 2004, p. 6/18.

* March 1989 service examination showing no abnormalities of the upper extremities or lower extremities.  VBMS Entry June 27, 2014, p. 74/155.

* December 1991 service examination showing no abnormalities of the upper extremities or lower extremities.  VBMS Entry June 27, 2014, p. 139/158.
* June 1994 STR showing right shoulder pain.  VBMS Entry June 27, 2014, p. 114/155.

* VA Examination June 1998 diagnosing "ankle injury as a result of trauma."

* Private Medical Report August 2008 noting right ankle pain with an onset of 2004.  Related records show the Veteran was involved in a motor vehicle accident in October 2004.  VBMS Entry December 17, 2004, p. 2,7/12.

* VA examination February 2011 finding that the right ankle disability was less likely than not related to service due to the absence of chronic complaints of the right ankle since 1980 (despite numerous post-service records of treatment, including surgeries to the right ankle.)  See, e.g., VBMS Entries November 14, 1999, February 20, 2014.

* VA examination February 2011 finding that the right shoulder disability was less likely as not related to service because the only in-service notations involving the right shoulder are dated from 1980 (despite STRs showing treatment for the right shoulder beyond just 1980.)

* Private Medical Report January 2015 attributing right shoulder disability to service without rationale.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


